Citation Nr: 9916374	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-00 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for mucous colitis.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1951 to January 1952.

In May 1997, the Department of Veterans affairs (VA) Regional 
Office (RO) in New York, New York, denied the veteran's claim 
for service connection for mucous colitis.  Through the 
timely submission of his Notice of Disagreement (NOD) and VA 
Form 9, the veteran requested a hearing before a Member of 
the Board of Veterans' Appeals at the New York RO.  This 
Travel Board hearing was scheduled by the RO, but the veteran 
failed to appear.  The veteran did not respond to the RO's 
letter inquiring whether he wanted to reschedule his Travel 
Board hearing.  Under these circumstances, the Board finds 
that the veteran's request for a Travel Board hearing has 
effectively been withdrawn.  See 38 C.F.R. § 20.704(e) 
(1997). 


FINDING OF FACT

There is no competent medical evidence suggesting that the 
veteran's preexisting mucous colitis was aggravated by his 
active military service.


CONCLUSION OF LAW

The claim for service connection for mucous colitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81..

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Initially, the Board notes that it is satisfied that the 
veteran has the currently claimed disability.  On VA 
examination in April 1997, he reported a history of mucous 
colitis, and indicated that he continues to experience 
irregular bowel habits, but that he manages his condition by 
regulating his diet.  The examiner's diagnoses included, 
inter alia, "mucous colitis-per history."  Although such 
condition was not then clinically manifested, given the 
nature of the disorder, the Board does not doubt that that 
the veteran, in fact, suffers from the disability.  

The evidence also establishes that the veteran's mucous 
colitis existed prior to his active military service.  
Indeed, in his submissions to military and VA personnel, he 
acknowledges that his mucous colitis predates his military 
service.  His service medical records (SMRs) include the 
clinical abstract of Medical Board proceedings, prepared 
prior to his discharge, that reflects that the veteran had 
been declared medically ineligible for military service due 
to his mucous colitis in the years 1943, 1944, 1945 and 1946.  
He has stated that this pre-existing condition should have 
acted to prevent him from being drafted during the Korean 
Conflict.  Most recently, he reported his life-long history 
of the condition to the VA physician during his April 1997 
examination.  Accordingly, the statutory presumption that the 
veteran was in sound condition when inducted into the Army is 
rebutted by the veteran's own allegations and the available 
medical records.  See 38 U.S.C.A. §§ 1111, 1137 (West 1991).

The question remains, however, as to whether there is 
competent medical evidence that the veteran's preexisting 
disability was aggravated due to his active military service.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progression of the disease.  38 U.S.C.A. § 1153 
(West); 38 C.F.R. § 3.306(a) (1998).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991). 

The veteran's SMRs, specifically, his Medical Board report, 
reveal that his mucous colitis had been extremely disruptive 
during his childhood, and that it presented him with 
problems, including significant weight loss, when he began 
dental school in 1940.  The veteran experienced increased 
diarrhea and fatigue and lost forty pounds.  The Medical 
Board discussed that the veteran was able to control his 
mucous colitis from 1943 to 1950 by eating a bland diet of 
boiled rice, boiled chicken, chocolate pudding and pureed 
vegetables.  However, the veteran experienced a severe 
episode of diarrhea in October 1950.  He underwent a 
proctoscopic examination and barium enema, and was 
subsequently prescribed various medications which served to 
increase his diarrhea.

The veteran was inducted into the military in March 1951.  
During his first two months of service a gradual increase in 
stool frequency and cramps was noted.  He lost thirty pounds 
during that span of time.  He received a full range of 
treatment without showing significant improvement.  It was 
later determined that there was a "considerable psychogenic 
element to his disease" and he was referred for treatment by 
the psychiatric service.  The psychiatrist concluded that the 
veteran was "a basically immature, infantile type of 
personality and ha[d] no interest in the psychiatric 
treatment of his disease."  The psychiatrist further 
concluded that "in view of the long history of the colitis 
and the patient's rejection of treatment there is little good 
[that] can be offered from a psychiatric standpoint.  He 
appears to have adjusted his life to his colitis and under 
the circumstances psychiatry would not be of much help."

The Medical Board concluded that the veteran was unfit for 
continued military service in December 1951.  Its report 
specifically included a findings that the veteran's 
disability had not been permanently aggravated (i.e., 
permanently increased in severity) during active duty 
service.  Such determination is consistent with the medical 
evidence then of record, which suggests that the veteran had 
experienced similar symptomatology prior to service.  
Although the veteran lost weight in service (thirty pounds), 
as noted by the Medical Board, he actually lost more weight 
(forty pounds) when he was in dental school.

Furthermore, there is no post-service medical evidence or 
opinion that his preexisting mucous colitis permanently 
increased in severity due to service.  Neither the private 
medical records provided apparently in support of his pension 
claim (documenting that he underwent a left heart 
catheterization, left ventriculography and coronary 
arteriography, that he suffers angina pectoris and 
intermittent and unpredictable chest pain), nor the VA 
examination report contains any indication that the veteran's 
pre-existing condition was aggravated by service.  The 
veteran has not submitted any private medical records that 
address his mucous colitis.

While the veteran may well believe that there is some 
relationship between the current severity of his mucous 
colitis and service, as a lay person without medical training 
or expertise, he is not competent to render a probative 
opinion on such a medical matter.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).
Since there is absolutely no competent medical evidence of 
aggravation due to service (and thus, no competent medical 
evidence of a nexus between the current disability and 
service), the claim is not plausible, and therefore, is not 
well grounded.  

Because the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for mucous colitis is well grounded, VA is 
under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.2d 1483, 1485 
(Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
March 1998 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for mucous colitis is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

